Citation Nr: 0106708	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a January 25, 1951, rating action, which reduced the 
10 percent rating in effect for residuals of old healed 
fracture of the right fibula (previously shown as arthritis), 
to zero percent, effective March 27, 1951, was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to June 
1945.

This appeal arises from a September 1998, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision, which found that there was no clear 
and unmistakable error in the January 25, 1951 rating action.


FINDINGS OF FACT

1.  In a January 25, 1951 rating action, the RO reduced the 
10 percent disability rating for residuals of old healed 
fracture of the right fibula (previously shown as arthritis) 
to zero percent effective from March 27, 1951.

2.  In a January 25, 1951 letter, the veteran was notified of 
the January 1951 rating action and was advised of his 
appellate rights, but he did not file an appeal.

3.  The January 1951 decision by the RO was supported by the 
evidence on file at that time and prevailing legal authority.


CONCLUSION OF LAW

The unappealed January 1951 rating action, which reduced the 
disability rating assigned for the veteran's service-
connected residuals of old healed fracture of the right 
fibula (previously shown as arthritis) from 10 to zero 
percent, was not clearly and unmistakable erroneous. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (a) 
(2000); Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009, 
effective January 25, 1936 to December 31, 1957.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed error in the January 1951 rating 
action, essentially on the basis that the RO's decision to 
reduce the evaluation for his service-connected disability 
was not supported by the medical evidence.  The veteran 
states that his disability had not improved at the time of 
reduction.  

The Board notes that VA has a duty to assist the veteran in 
the development of all facts pertinent to his claim, and that 
the claim has been adequately developed.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat.2096, ___(2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

The service medical records show that the veteran complained 
of swelling and pain in his right ankle during a period of 
hospitalization from January to February 1945.  Because of 
his history of long continued pain in his back, right knee 
and ankle, extending to a time long before he entered the 
service, the lack of actual findings in the x-ray of any 
definite arthritic changes, and his apparent disability, it 
was thought that he had a chronic form of toxic type 
arthritis.  Due to his marked limping and complaints of pain, 
and the time that it would have taken to determine the actual 
disposition of his case, the examiner found the veteran was 
unfit for duty and recommended that transfer.  A May 1945 
report of medical survey indicated that physical examination 
revealed that the veteran walked with a limp favoring his 
right leg; had limitation of flexion of the right hip, knee 
and ankle with pain; and had slight soft tissue swelling 
around his right knee and ankle.  X-ray examination of his 
right knee and ankle revealed soft tissue swelling which 
suggested the presence of effusion in his right knee, and 
soft tissue swelling with osteoarthritic changes in his right 
ankle.  A June 1945 entry indicated that the veteran had 
limitation of complete flexion of his hip and right knee and 
pain on flexion of these joints.  His right ankle was 
slightly limited in motion and painful on weight bearing.  X-
ray of his right ankle and right knee revealed 
osteoarthritis.

The veteran's application for compensation benefits was 
received in July 1945.  In a July 1945 rating decision, the 
RO granted the veteran service connection for arthritis, 
chronic, right knee and ankle, and assigned a 20 percent 
disability evaluation.  The effective date was from June 22, 
1945; the day following the veteran's discharge from active 
duty.

A VA examination was conducted in June 1948.  The veteran 
reported no medical treatment since discharge.  The examiner 
observed no swelling, tenderness, deformity, abnormal 
modality, crepitation or limitation of motion, and reported 
that the veteran walked with a normal gait.  He could hop on 
both feet.  The diagnosis was residuals of strain of the 
right ankle.

The RO reduced the veteran's disability evaluation for 
arthritis, chronic, right ankle - ankle strain, from 20 to 10 
percent under Diagnostic Code 5010, effective September 19, 
1948, based upon improvement shown on VA examination in June 
1948.  A reduction in evaluation was found warranted under R 
& PR 1009E.

A VA examination was conducted in January 1951.  The veteran 
reported no medical treatment for his disability.  He claimed 
that he lost 6 days per month due to disability.  He claimed 
that his right ankle swelled, ached and became stiff after 1/2 
day's work, and in cold damp weather.  He worked as a pressor 
of clothing and was on his feet all day.  The examiner 
observed a slight outward bowing of his legs.  X-ray in 
service showed slight irregularity in lower end of right 
fibula - old fracture healed.  There was no enlargement or 
tenderness of the ankle.  The veteran had full motion of his 
ankle with no crepitus.  His feet seemed "alright."  There 
were no calluses.  The veteran claimed he had an ache up the 
back of his leg and heel cord.  He was able to rise on the 
ball of his feet and hop up and down with no pain in his 
ankle or knee.  X-ray of his right ankle revealed slight 
irregularity in the lower end of the fibula, but was 
otherwise negative.  The diagnosis was "[r]ight ankle - 
essentially negative on examination.  Old fracture fibula 
lower end healed."

In a January 1951 rating action, the RO decreased the 10 
percent rating previously assigned the veteran for his 
service-connected residuals of old healed fracture of the 
right fibula (previously shown as arthritis) to zero percent, 
effective March 27, 1951.  The decision noted that Diagnostic 
Code 5262 was for application, and that the disorder was 
rated under "R & PR 1009E, as amended."

A letter was mailed to the veteran of this decision at his 
current address of record on January 25, 1951 notifying him 
of the decision and of his appellate rights.  He was further 
informed that at any time within sixty days from January 25, 
1951, the date of the rating decision effecting the 
reduction, he may submit evidence to show why the reduction 
should not be made.  There is no indication that the letter 
was returned by the Postal Service.  The Board notes that the 
veteran did not appeal the rating decision dated in January 
1951; and, that decision is final.  Veterans Regulation No. 
2(a), pt. II, para. III; Department of Veterans Affairs 
Regulations (VAR)1008 and 1009 (effective Jan. 25, 1936 to 
Dec. 31, 1957).  Determinations which are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error. 38 C.F.R. § 3.105 (2000).

Analysis

Diagnostic Code 5010 of the 1945 edition of the Schedule for 
Rating Disabilities in effect in 1951, provided for a 10 
percent minimum rating for arthritis due to direct trauma.  
It was noted that this rating was to be used only in the 
presence of a basic dislocation, malunion, limitation of 
motion, or painful motion of a joint affected by fracture, 
irregular joint surfaces, loose or foreign bodies, etc.; not 
to be applied following simple sprain or history of 
dislocation.

Diagnostic Code 5262 for impairment of the tibia and fibula 
of the 1945 Schedule, in effect at the time of the January 
1951 rating decision, provided for a 10 percent disability 
evaluation for malunion with slight knee or ankle disability; 
a 20 percent disability evaluation for moderate knee or ankle 
disability; a 30 percent disability evaluation for marked 
knee or ankle disability; and a 40 percent disability 
evaluation for nonunion of the tibia and fibula with loose 
motion requiring a brace.

R & PR 1009(E), revised August 5, 1946, and in effect at the 
time of the RO's January 1951 rating reduction, indicated 
that

When the reduction of an award for a service-
connected disability is considered warranted by a 
change in the physical condition, the rating agency 
will prepare an appropriate rating extending the 
present evaluation sixty days from the date of 
rating, followed by the reduced evaluation. [In all 
such cases award action and approval will be 
processed at the time of rating but the date of 
submission and approval entered on the award form 
will be the date following expiration of the sixty-
day period following the date of rating. The 
reduction or discontinuance shall become effective, 
in accordance with Veterans Regulation No. 2(a), 
Part I, paragraph III (b), on the last day of the 
month in which the approval of the award is 
effective. In view of the time limitation, the 
veteran will be promptly notified in writing at the 
time that such award action and approval are 
processed that the reduction or discontinuance will 
be effective as provided above, without further 
notice, if additional evidence is not submitted 
within the sixty-day period. If the veteran submits 
additional evidence within the sixty-day period, 
the rating and all award or approval action 
processed in accordance with the foregoing shall be 
reconsidered and confirmed, modified or canceled as 
required.] The rating sheet will bear the following 
notation: R. & P. R-1009 (E), as amended. (August 
5, 1946.)

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
38 U.S.C. 4005; currently 38 U.S.C.A. § 7105 (West 1991); 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009, effective January 
25, 1936 to December 31, 1957; 38 C.F.R. §§ 3.104, 3.105(a) 
(2000).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made." Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell, 3 Vet. App. at 
314.

Moreover, an alleged failure in the duty to assist by the VA 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter, 5 Vet. App. at 235-236.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "clear and unmistakable error" to mean an 
administrative error during the adjudication of the claim; 
that is, the VA's failure to apply correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of opinion.  
38 C.F.R. § 3.105(b) (2000).  The Court has recognized that a 
claimant seeking to obtain retroactive benefits by proving 
that the VA has made a "clear and unmistakable error" has a 
much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins, supra; 
see also Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

In addition, the Court has stated that

. . . [clear and unmistakable error (CUE)] is a 
very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  If a claimant-
appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the 
alleged error is and, unless it is the kind of 
error...that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is 
even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To summarize, the veteran has contended that the rating 
reduction was inappropriate in that the degree of severity of 
his service-connected right ankle had not improved.  In this 
regard, the Board points out that the 10 percent effective at 
the time of the January 1951 rating was in accordance with 
the 1945 Rating Schedule for arthritis due to trauma.  
However, at the time of his January 1951 VA examination, the 
veteran had full range of motion and was able to rise on the 
ball of his feet and hop with no pain in his ankle or knee.  
Further, x-ray revealed only a slight irregularity in the 
lower end of the fibula, and the examiner diagnosed that the 
veteran's right ankle was essentially negative on examination 
and described the old fracture at the lower end of the fibula 
as healed.  There was no presence of a basic dislocation, 
malunion, limitation of motion, or painful motion affected by 
fracture, irregular joint surfaces, or loose or foreign 
bodies to warrant a 10 percent disability evaluation under 
5010.  Therefore, the RO evaluated the veteran's service-
connected residuals of old healed fracture of the right 
fibula (previously shown as arthritis) under Diagnostic Code 
5262 of the 1945 Schedule.  Under this diagnostic code a 10 
percent rating required malunion with slight knee or ankle 
disability.  However, the veteran had full range of motion of 
his ankle with no crepitus, and he was able to rise on the 
ball of his feet and hop with no pain in his ankle or knee at 
the time of his January 1951 VA examination.  Further, he 
denied receiving medical treatment for his disability.

The Board points out that that a claim for CUE is based on 
the evidence of record and the law and regulations in effect 
at the time of the January 1951 decision.  The basis for the 
0 percent rating was a matter of rating judgment on the part 
of the RO.  In light of the lack of objective findings of 
arthritis or other disability on examination and the lack of 
medical treatment referable to the veteran's service-
connected disability, the RO, in the January 1951 rating 
decision, properly evaluated the residuals of old healed 
fracture of the right fibula as 0 percent disabling under 
Diagnostic Code 5262.

After reviewing the evidence the Board finds that the January 
1951 decision was consistent with the evidence then of record 
and the law and regulations in effect at that time.  CUE in 
the January 1951 decision is not demonstrated.  Russell, 
Fugo, supra.



ORDER

The claim of CUE in the January 1951 rating decision, which 
reduced the 10 percent rating in effect for residuals of old 
healed fracture of the right fibula (previously shown as 
arthritis), to zero percent, is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


